Name: Commission Directive 98/60/EC of 24 July 1998 amending Council Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  agricultural activity;  deterioration of the environment;  agricultural policy;  plant product
 Date Published: 1998-07-25

 Avis juridique important|31998L0060Commission Directive 98/60/EC of 24 July 1998 amending Council Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (Text with EEA relevance) Official Journal L 209 , 25/07/1998 P. 0050 - 0051COMMISSION DIRECTIVE 98/60/EC of 24 July 1998 amending Council Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (1), as last amended by Commission Directive 97/8/EC (2), and in particular Article 6 thereof,Whereas citrus pulp pellets originating in or consigned from Brazil were found to be contaminated by dioxins at such high levels which pose a risk to human health; whereas citrus pulp pellets are used as feed material; whereas feedingstuffs contaminated by dioxins results in dioxin contamination of food products of animal origin; whereas dioxins are classified by the relevant international organisations as carcinogenic to humans; whereas it is recommended by these relevant international organisations to take measures to reduce the intake of dioxin through diet as much as is reasonably achievable; it is, therefore, appropriate to prohibit the use of citrus pulp pellets contaminated by dioxins at unacceptable levels as feedingstuff and for the production of compound feedingstuff;Whereas all sources of contamination by dioxins at such unacceptable levels has not been possible to be determined with sufficient certainty within the short time limits available; whereas, therefore, no sufficient guarantees exist for the moment that the possible sources of contamination have been removed from the production process of citrus pulp pellets; whereas a more complete scientific assessment of the tolerable maximum level for dioxins cannot be performed within short notice; it is therefore urgent to fix provisionally the maximum limit at the detection level (500 pg I - TEQ/kg) whilst awaiting the scientific assessment of the risk involved;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex I and Annex II, Part A to Directive 74/63/EEC are hereby amended as set out in the Annex to this Directive.This provision shall be reviewed before 1 January 1999 according to the availability of evidence concerning the sources of contamination or of a scientific risk assessment.Article 2 1. Member States shall adopt and publish not later than 31 July 1998 the laws, regulations and administrative provisions necessary to comply with this Directive. They shall inform the Commission thereof forthwith.The provisions adopted shall apply from 1 August 1998.When the Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by the Member States.2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive.Article 3 This Directive shall enter into force of the third day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 24 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 38, 11. 2. 1974, p. 31.(2) OJ L 48, 19. 2. 1997, p. 22.ANNEX 1. In Annex I, under point 'B. Products` the following point 21 is added:>TABLE>2. In Annex II, Part A the following point 4 is added:>TABLE>